In re Williams Jr., Lionel; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Assumption, 23rd Judicial District Court Div. E, No. 00-CR-000104; to the Court of Appeal, First Circuit, No. 2014 KW 0707.
Denied. Given the conditional nature of the plea offer, relator does not show a reasonable probability that had his trial attorney conveyed the offer to him, “the end result of the criminal process would have been more favorable by reason of a plea to a lesser charge or sentence of less prison time.” Missouri v. Frye, 566 U.S. -, -, 132 S.Ct. 1399, 1409, 182 L.Ed.2d 379 (2012).
HUGHES, J., would grant.